12/05/2017


                                         DA 17-0204
                                                                                   Case Number: DA 17-0204


              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                         2017 MT 297



ALTO JAKE HOLDINGS, LLC,

               Plaintiff and Appellee.

         v.

KEVIN DONHAM and SHALEY CLEMM,

               Defendants and Appellants.



APPEAL FROM:           District Court of the Eleventh Judicial District,
                       In and For the County of Flathead, Cause No. DV 17-102B
                       Honorable Robert B. Allison, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                       Brian J. Miller, Morrison Sherwood Wilson & Deola, PLLP; Helena,
                       Montana

                For Appellee:

                       Paul A. Sandry, Mary Kate Moss, Johnson, Berg & Saxby, PLLP;
                       Kalispell, Montana



                                                 Submitted on Briefs: September 20, 2017

                                                           Decided: December 5, 2017


Filed:

                       __________________________________________
                                        Clerk
Justice Dirk Sandefur delivered the Opinion of the Court.

¶1     Kevin Donham and Shaley Clemm (Tenants) appeal the judgment of the Montana

Eleventh Judicial District Court, Flathead County, dismissing their appeal of an underlying

judgment of the Flathead County Justice Court for failure to timely file an appellate brief

pursuant to Rule 14 of the Uniform Municipal Court Rules of Appeal to District Court

(U. M. C. R. App.). We restate the narrow issues on appeal as:

       1. Did the District Court erroneously dismiss Tenants’ appeal for failure to timely
          file an appellate brief before ruling on their justice court motion to proceed in
          forma pauperis for purposes of § 25-33-201, MCA?

       2. Did the Justice Court erroneously enter a money judgment in excess of its
          $12,000 jurisdictional limit?

¶2     We affirm on Issue 1 but reverse and remand on Issue 2 for entry of judgment in

favor of Alto Jake Holdings, LLC (Landlord), in conformance with the jurisdictional limit

for justice court money judgments.

                                     BACKGROUND

¶3     Tenants successively rented two mobile homes on adjoining properties, 1188 and

1190 Patrick Creek Road, in Kalispell, Montana, from Alto Jake Holdings, LLC. Tenants

assert that they executed a written, one-year lease agreement calling for them to rent the

upper trailer (1188) during November and December 2015, and then to rent the lower trailer

(1190) from January 2016 through October 2016. James Sichting and his daughter, Amber

Altig, were partners and the principals in Alto Jake Holdings, LLC.




                                            2
¶4       On September 7, 2016, Landlord filed a statutory unlawful detainer action1 in the

Flathead County Justice Court for repossession of both trailers, $450 in back rent,

compensation for property damage, costs, and attorney fees. On October 3, 2016, Tenants

filed a pro se answer generally denying all complaint allegations and counterclaiming for

$4,800 in restitution for previously paid rent, costs, and attorney fees. In support of their

counterclaim, Tenants alleged that Landlord materially breached the lease agreement by

allowing the lower mobile home to become uninhabitable due to freeze-broken pipes, a

defective water filtration system, and non-functional sewage system. Tenants further

alleged that the upper trailer had a “red tagged” electrical meter while they were living

there prior to moving to the lower trailer. Tenants alleged that Landlord failed to restore

water and sewer service to the lower trailer despite timely written and verbal notice of the

problems.

¶5       At bench trial on October 17, 2016, Landlord presented testimony through Sichting,

Altig, and hired handyman Brad Hoag. Sichting recalled the general terms of the parties’

one-year lease agreement, but also testified that, due to memory loss, he could not clearly

recall all related details and circumstances pertaining to the specific terms of the agreement.

During the late fall and winter of 2015-16, Altig lived out-of-state and was not personally

involved with the subject rental until she returned to Montana in April 2016. While Altig

denied that Tenants had a one-year lease and contrarily asserted that they merely rented on

an informal month-to-month basis, the Justice Court admitted a copy of the parties’



1
    See §§ 70-27-108 through -212, MCA.
                                              3
executed lease agreement into evidence without objection. Altig testified that she first

became aware of the water and sewer system problems in early April 2016. She asserted

that the mobile home water system froze up only after Tenants unplugged the heat tape and

space heater in the pump house. She also asserted that the trailers did not have a

functioning water-filtration system only because Tenants removed or disconnected the

system.

¶6     Handyman Hoag testified that Sichting hired him to make repairs on the upper trailer

in early 2016 after Tenants had moved to the lower trailer in January. Hoag testified that

he was able to restore water to the upper trailer but explained that the lack of filtration

caused all faucets in both trailers to plug up with sand and pebbles. Hoag said that he

discovered the main sewer pipe for the lower trailer had become disconnected and that

other pipes in the sewage system were broken, causing an unsanitary mess. Hoag testified

that the lower trailer was not worth fixing due to the degree of sewage contamination. Hoag

estimated that Sichting hired him to work on the two trailers approximately six times during

the winter of 2016. Over objection, the Justice Court admitted a list of damages presented

by Altig as Exhibit M, which estimated the total cost of repairs to the trailers at $20,583.

Under questioning from the court, Tenants acknowledged that they received Landlord’s

notice to vacate the lower trailer in August 2016 and subsequently moved out in September

2016. Before adjourning due to time constraints on the court docket, the Justice Court

declared the rental agreement terminated due to Tenants’ failure to pay rent and decreed

that Landlord was entitled to immediate possession of the property.


                                             4
¶7     On November 18, 2016, the matter came on for continuation of bench trial to address

the merits of Landlord’s damages claim and Tenants’ counterclaims. Tenants did not

appear. On Landlord’s motion, the court dismissed Tenants’ counterclaims with prejudice.

Amber Altig again testified that Tenants caused extraordinary damage to both trailers by

causing breakage of sewer piping in the lower trailer, which then allowed raw sewage to

run downhill to a small pond on the property. She estimated $4,000 as the cost of tearing

down and hauling away the contaminated lower trailer and an additional $8,000 to $9,000

as the cost of digging out and restoring the contaminated pond. Based on those estimates

and the other figures in her previously admitted Exhibit M, including the cost of repairing

the upper trailer, Altig estimated the “rough total” of Landlord’s damages to be $20,583.

At the close of trial, the Justice Court issued judgment against Tenants and awarded the

Landlord damages, attorney fees, and costs in the amount of $21,950.

¶8     Just hours after the trial adjourned, Tenants moved to set aside the judgment on the

asserted ground that they did not receive notice of the continued trial date. On December 6,

2016, on hearing on Tenants’ motion, the Justice Court vacated its November 18th

judgment on the ground that Tenants had properly updated their address of record and did

not receive notice at their new address.

¶9     On December 7, 2016, the Justice Court issued an order, served by mail, resetting

the continuation of bench trial for December 19, 2016.          Four days before trial, on

December 15, 2016, Tenants moved to continue the trial on the asserted grounds that:

(1) they had insufficient time to prepare for trial because they did not receive notice of the

December 19th trial until December 13th; (2) a Helena attorney had agreed to represent
                                              5
them but needed time to review the case; and (3) Tenant Clemm was scheduled by her new

employer to begin a 7-week training at the Teletech call center in Kalispell on

December 19th and would forfeit her new job if she missed the first day of training.

Landlord filed a response opposing the motion and the court took no action prior to the

bench trial.

¶10       On December 19, 2016, the matter came on again for continuation of bench trial.

Tenants both appeared. The Justice Court questioned Tenants about the status of the

attorney who had purportedly agreed to represent them.                 Finding their explanation

unsatisfactory, the court denied the motion to continue on the grounds that the attorney had

yet to file a notice of appearance and that further delay would prejudice Landlord.2 Upon

denial of the motion, Tenants lamented that they were unsure how to proceed due to lack

of sufficient time to prepare. Tenant Clemm asked the court, “Okay, so can I just let you

go with whatever you granted them last time? . . . I am not prepared to represent myself

or [Tenant Donham].” The court characterized Clemm’s question as a motion to vacate

the continuation of bench trial and inquired of Donham whether he agreed to have the court

re-impose the prior judgment. Donham agreed. The Justice Court thus stated:

          Upon the defendant’s motion to vacate this trial and re-impose the judgment
          that was awarded to the plaintiff after the hearing on November 18th, there
          being no objection to it, and I find good cause for it based on the record that
          was made at the hearing of November 18th, the defendants’ motion is
          granted.




2
    The Justice Court made no findings as to the nature of the prejudice.

                                                   6
The Justice Court then adjourned proceedings and re-issued its November 18th judgment,

re-dated December 19, 2016, and again awarded Landlord damages, attorney fees, and

costs in the total amount of $21,950.

¶11    On January 18, 2017, Tenants timely filed a joint notice of appeal in the Justice

Court, together with a motion and application to proceed in forma pauperis. By letter dated

January 26, 2017, the Clerk of District Court notified the parties that the court received the

Justice Court record and that the Uniform Municipal Rules of Appeal to District Court3

(U. M. C. R. App.) governed the procedure on appeal. The Clerk’s notice included copies

of U. M. C. R. App. 12-14 and specifically referred the parties to the “deadlines set forth

in” the attached rules. The notice warned: “No separate briefing schedule will be issued

by the court.” Tenants did not subsequently file an appellate brief or request an extension

of their briefing deadline.

¶12    Almost one month later, on February 23, 2017, attorney Brian J. Miller filed a notice

of appearance on Tenants’ behalf in the District Court. On March 6, 2017, without

reference to the previously expired briefing deadline, Tenants filed a cursory motion asking

the District Court to set a briefing schedule. Later that same day, Landlord filed a motion

for summary dismissal of the appeal pursuant to U. M. C. R. App. 14(c). The motion

asserted that the briefing deadline specified by U. M. C. R. App. 14(a) had expired and

Tenants had yet to file an appellate brief. Two days later, on March 8, 2017, the District

Court summarily dismissed Tenants’ appeal pursuant to U. M. C. R. App. 14(c) on the


3
  Enacted by Sup. Ct. Ord. Mar. 19, 1998, eff. April 1, 1998, pursuant to Mont. Const. art. VII,
§ 2(3).
                                               7
ground that, even giving them “the benefit of the doubt” by “adding an additional three

days for mailing,” Tenants’ briefing deadline expired on February 13, 2017, without filing.

¶13    By motion filed March 20, 2017, Tenants moved the District Court to vacate its

prior order of dismissal and set a new briefing schedule on the asserted grounds that: (1) the

court prematurely ruled on Landlord’s motion to dismiss prior to expiration of Tenants’

response deadline under Uniform District Court Rule 2; (2) Tenants did not receive the

court’s January 26, 2017, notice of briefing deadlines until February 13, 2017, because the

court incorrectly mailed the notice to Tenants’ old address at 189 Kelly Road in Kalispell;

and (3) Tenants requested the justice court “transcripts” on February 22, 2017, but did not

receive them until March 7, 2017. By response filed April 3, 2017, Landlord objected on

the ground that, contrary to Tenant Donham’s affidavit assertion, the Justice Court record

indicated 189 Kelly Road as Donham’s last address with no record indication of any other

current address or request for change of address. Three days later, on April 6, 2017,

Tenants filed a notice of appeal to this Court.

                               STANDARD OF REVIEW

¶14    The district court functions as an intermediate appellate court upon an appeal from

a justice court of record and the scope of district court review is “confined to review of the

record and questions of law.” Sections 3-5-303 and 3-10-115(1), MCA. On appeal to this

Court, we review the justice court record independently of the district court as if appealed

directly to this Court. Stanley v. Lemire, 2006 MT 304, ¶¶ 25-26, 334 Mont. 489, 148 P.3d
643. Thus, we review court findings of fact for clear error, conclusions of law de novo,

discretionary rulings for an abuse of discretion, and mixed questions of law and fact de
                                              8
novo. We review a district court’s dismissal of a lower court appeal for failure to timely

prosecute the appeal for an abuse of discretion. State v. Frazier, 2005 MT 99, ¶ 8, 326
Mont. 524, 111 P.3d 215; § 25-33-305, MCA; U. M. C. R. App. 14(c).

                                        DISCUSSION

¶15 1. Did the District Court erroneously dismiss Tenants’ appeal for failure to timely
file an appellate brief before ruling on their justice court motion to proceed in forma
pauperis for purposes of § 25-33-201, MCA?

¶16    Based on the assertion that § 25-33-201, MCA, first required the District Court to

take notice of and rule on their still-pending justice court motion to proceed in forma

pauperis, Tenants assert that the District Court was without jurisdiction to proceed with

briefing on appeal under U. M. C. R. App. 14.4 Tenants do not raise on appeal any of the

asserted grounds for relief raised in their March 20, 2017 motion to set aside the district

court’s order of dismissal.5 Tenants’ reliance on § 25-33-201, MCA, as the threshold

jurisdictional lynchpin for their assertion of error necessarily requires analysis of the

pertinent provisions of Title 25, chapter 33, MCA, and the Uniform Municipal Rules of

Appeal to District Court governing appeals from justice courts of record.



4
  In dismissing the appeal for failure to timely file an appellate brief, the District Court also
concluded sua sponte that Tenants failed to perfect their appeal by either filing a sufficient
undertaking or moving for an in forma pauperis waiver, as required by § 25-33-201(1) and (4),
MCA. While that conclusion is not consistent with this Opinion as an alternative or supplemental
ground for dismissal on this record, we need only address the court’s primary ruling within the
narrow framework of the jurisdictional issue raised on appeal.
5
  Though framed as a generic motion to vacate without reference to any underlying authority for
post-judgment relief, Tenants’ motion to set aside was, in essence, a motion to vacate the prior
judgment pursuant to M. R. Civ. P. 60(b)(1) (relief from judgment based on mistake, surprise, or
excusable neglect).

                                               9
¶17    The Flathead County Justice Court is a justice court of record, as defined by § 3-10-

101(5), MCA. In contrast to appeal by trial de novo, the exclusive manner of appeal from

a justice court of record is appeal on the record.              Sections 3-10-115, 25-33-101,

and -301(3), MCA.6 The U. M. C. R. App. and §§ 25-33-101 through -306, MCA, as

applicable to justice courts of record, govern the procedure on appeal from justice courts

of record. Frazier, ¶ 8; §§ 3-10-115(4) and 25-33-101, MCA. Regardless of whether a

justice court is a court of record, a party seeking to appeal an adverse judgment in a civil

case must first file a notice of appeal in justice court within 30 days of entry of the

judgment. U. M. C. R. App. 4, 5(a)(1); §§ 25-33-101 through -103, MCA. When the

judgment is a money judgment, the appeal “is not effectual for any purpose unless” the

appellant also files “an undertaking” with two or more sureties, in a sum equal to twice the

amount of the judgment, including costs. U. M. C. R. App. 5(a)(2), 6(a)(1) and (4);

§§ 25-33-201(1) and (4), MCA.7 At the time of filing the notice of appeal, the appellant

must pay a justice court filing fee for the notice of appeal and undertaking, verification of

sureties, and transmittal of the justice record to district court. Section 25-31-112(5), MCA.

However, a person unable to pay the filing fee or cost of the undertaking may file a motion


6
  Prior to the relatively recent advent of lower courts of record in 1991 and 2003, the exclusive
manner of appeal from justice courts to district courts was by trial de novo rather than appeal on
the record. Sections 25-33-101 and -301, MCA; see also Mont. Const. art. VII, § 4(2) (district
courts “shall hear appeals from inferior courts as trials anew unless as otherwise provided by law”);
1889 Mont. Const. art. 8, § 11 (district courts “have appellate jurisdiction in such cases arising in
justices and inferior courts . . . as may be prescribed by law”); § 3-5-303, MCA (district courts
have “appellate jurisdiction in cases arising in justices’ courts and other courts of limited
jurisdiction . . . as may be prescribed by law and consistent with the constitution”).
7
 The appellant may alternatively deposit money in lieu of filing a security. U. M. C. R. App. 8(b);
§ 25-33-205, MCA.
                                              10
in justice court to proceed in forma pauperis. U. M. C. R. App. 6(a)(1) and (4), 11(a);

§§ 25-10-404(1), 25-31-113, and 25-33-201(1), (5), MCA. A motion to proceed in forma

pauperis is a request for waiver of filing fees, the undertaking requirement, and costs on

appeal in the form of an affidavit stating that the appellant has a non-frivolous appeal and

is unable to afford those costs. U. M. C. R. App. 11(a); § 25-10-404(1), MCA.

¶18    If the justice of the peace is available and grants the waiver request upon timely

presentation of a notice of appeal, the justice court must file the notice of appeal and the

appeal must proceed as if the appellant had paid the justice court filing fee and filed the

required undertaking. U. M. C. R. App. 6(a)(1), 11(a); § 25-10-404(1) and (2), MCA; see

also §§ 25-31-113 and 25-33-201(1), MCA. If the justice of the peace is not available to

rule on the waiver, the justice court must likewise file the notice of appeal and, “subject to

subsequent approval” of the waiver request by the district court, the appeal must proceed

as if the appellant had paid the justice court filing fee and filed the required undertaking.

Section 25-10-404(2), MCA; see also U. M. C. R. App. 6(a)(1) and (4); §§ 25-31-113, and

25-33-201(1), (5), MCA.8 If the justice of the peace denies the waiver request on an appeal

from a justice court of record, the appellant must either pay the justice court filing fee and




8
  In contrast to § 25-10-404(2), MCA (expressly addressing effect of the non-availability of a
justice of the peace to timely rule on a motion to proceed in forma pauperis), the U. M. C. R. App.
include no similar express provision addressing the effect of no ruling by the justice court. See
U. M. C. R. App. 11 (addressing effect of grant or denial without reference to effect of non-ruling).

                                                 11
file the required undertaking or refile the waiver motion in district court within 10 days of

the denial. U. M. C. R. App. 11.9

¶19    Given the particular and limited jurisdiction of justice courts and the limited

appellate jurisdiction of district courts, we have long held that strict compliance with the

statutory notice of appeal and undertaking requirements are necessary to vest the district

court with appellate jurisdiction in each case. Berry v. Seman, 245 Mont. 335, 337, 801
P.2d 589, 590 (1990); Adams v. Crismore, 211 Mont. 245, 248-49, 683 P.2d 497, 499

(1984); State ex rel. Gregory v. District Court, 86 Mont. 396, 398, 284 P. 537, 537-38

(1930); Jenkins v. Carroll, 42 Mont. 302, 313, 112 P. 1064, 1069 (1910) (citing McCauley

v. Jones, 35 Mont. 32, 88 P. 572 (1907)); and State ex rel. Hall v. District Court, 34 Mont.
112, 85 P. 872 (1906)). Based on this jurisdictional threshold, record and non-record

justice courts have no duty to transmit the record on appeal to district court unless and until

the appellant perfects the appeal by timely complying with the notice of appeal and

undertaking requirements of U. M. C. R. App. 4, 5(a)(1), 6(a)(1); §§ 25-33-101

through -103, and -201(1), MCA. U. M. C. R. App. 10(a) and (c); § 25-33-104, MCA.

Consequently, jurisdiction over an appeal generally does not vest in the district court until

the justice court transmits the justice court record upon perfection of the appeal in justice

court. See U. M. C. R. App. 10(c), (h), and 14(a); § 25-33-104, MCA; Berry, 245 Mont.
9
  No similar post-denial right to refile the fee waiver request in the district court is expressly
available on appeal from a non-record justice court. See §§ 25-10-404(2), 25-31-113, and 25-33-
201(1), MCA; but see § 25-33-201(4), MCA (“[w]hen the appealing party is determined by the
court to be indigent, the district court shall waive the undertaking requirements”).
                                                   12
at 337, 801 P.2d at 590.10 The dispositive issue here is whether, and to what extent, the

timely filing of a motion to proceed in forma pauperis satisfies the undertaking

requirements of U. M. C. R. App. 6 and § 25-33-201, MCA, sufficient to vest the district

court with jurisdiction over an appeal.

¶20    In that regard, Tenants timely filed a notice of appeal, and accompanying motion to

proceed in forma pauperis, in justice court in accordance with U. M. C. R. App. 4, 5(a)(1),

and 6(a)(1); §§ 25-10-404(1), 25-31-113, 25-33-101 through -103, -201(1), (5), MCA. The

justice court timely transmitted the record to the district court “subject to subsequent

approval” of the fee waiver request. U. M. C. R. App. 6(a)(1) and (4), 10(a) and (c);

§§ 25-10-404(2), 25-31-113, and 25-33-201(1), (4), MCA. Thus, subject to subsequent

approval of Tenants’ fee waiver request pursuant to § 25-10-404(2), MCA, the district court

acquired jurisdiction over the appeal on January 24, 2017, on receipt and filing of the

justice court record. U. M. C. R. App. 10(c) and (h); § 25-33-104, MCA; Berry, 245 Mont.

at 337, 801 P.2d at 590.

¶21    The clerk of district court “shall notify the parties in writing” of the filing date of

the justice record. U. M. C. R. App. 10(c). The clerk may serve the notice by mail or

personal service. U. M. C. R. App. 12(c). “Service by mail is complete on mailing.” U. M.

C. R. App. 12(c). Unless otherwise ordered by the district court, “the appellant shall serve


10
  If a justice court fails to timely transmit the record on perfection of the appeal, district courts
may compel the justice court to transmit the record. Section 25-33-104, MCA. Perfection of the
appeal in justice court also requires the justice court to stay any pending execution on the judgment
and allows the adverse party to timely “except to the sufficiency of the sureties,” thereby requiring
the appellants to file an affidavit verifying their ability satisfy the bond subject to the approval of
the justice or district court. U. M. C. R. App. 7 and 8(a); §§ 25-33-203 and -204, MCA.
                                                   13
and file a brief within 15 days after the date on which the record is filed.” U. M. C. R.

App. 14(a). If the clerk serves notice of filing of the justice court record to the parties by

mail, the filing deadline for the appellant’s brief is 18 days after the date of filing of the

justice court record in district court. U. M. C. R. App. 14(a), 20(c).

¶22    Here, the District Court received and filed the justice record on appeal on

January 24, 2017. By correspondence mailed two days later to the parties’ respective

addresses of record in the justice court record, the Clerk of District Court notified the

parties in writing of the court’s receipt of the justice court record and that the U. M. C. R.

App. governed the procedure on appeal. The notice included copies of U. M. C. R. App.

12-14 (requirements for filing, service, and form of briefs and briefing deadlines) and

referred the parties to the “deadlines set forth in” the attached rules. The notice clearly and

unequivocally warned that: “No separate briefing schedule will be issued by the court.”

The clerk’s notice of the filing date of the record and the parties’ briefing deadlines was

clear, unequivocal, and complete on mailing.

¶23    “If [the] appellant fails to file a brief within the time provided” by Rule 14(a) or as

otherwise extended by the court, “the appeal shall be deemed without merit and subject to

summary dismissal by the district court.” U. M. C. R. App. 14(c). Absent an abuse of

discretion, “we will not reverse a district court for insisting that the parties . . . timely

comply” with the briefing deadlines specified by U. M. C. R. App. 14(a). Frazier, ¶ 9.

Despite due notice of the filing deadline mailed to their last address of record, Tenants’

neither filed a brief nor requested a time extension upon a showing of good cause. Well

after expiration of the briefing deadline, when Tenants appeared through new counsel on
                                              14
February 23, 2017, Tenants again failed to file a brief or seek a time extension. Even when

counsel subsequently filed a motion requesting a briefing schedule on March 6, 2017, the

motion made no reference to the expired briefing deadline, much less an asserted showing

of good cause for a belated time extension. Though Tenants subsequently attempted to

assert good cause for not complying with their briefing deadline in their March 20, 2017

motion to set aside the court’s order of dismissal, Tenants do not appeal on any of those

grounds here.11 Under these circumstances, Tenants have failed to show that the District

Court abused its discretion in summarily dismissing the appeal pursuant U. M. C. R. App.

14(c).

¶24      In reliance on Dime Ins. Agency v. Johnson & ISC Distributors, 279 Mont. 121, 926
P.2d 733 (1996), Tenants assert that, regardless of an otherwise valid basis for dismissal

pursuant to U. M. C. R. App. 14(c), the district court did not have jurisdiction over the

appeal, and thus the U. M. C. R. App. 14(a) briefing deadline could not begin to run, until

the court ruled on Tenants’ previously filed fee waiver request. In Dime Ins., we considered

whether an appellant’s failure to file an undertaking within 30 days of the date of the justice

court judgment prevented the district court from acquiring jurisdiction to proceed to on

appeal. Dime Ins., 279 Mont. at 123-24, 926 P.2d at 734-35. While recognizing the

long-settled rule that the district court does not acquire jurisdiction over an appeal unless

and until the appellant has complied with the statutory notice of appeal and undertaking



11
  A premature ruling prior to expiration of a party’s response time under Uniform District Court
Rule 2 is a non-jurisdictional procedural defect subject to waiver. See Stanley, ¶¶ 37-38.

                                              15
requirements, we held only that, read to together in context, §§ 25-33-103, -201, and -207,

MCA, allowed the appellant to file the required undertaking at any time prior to the hearing

on a motion to dismiss filed by the appellee in district court. Dime Ins., 279 Mont. at

126-27, 926 P.2d at 736-37.12 Unlike here, Dime Ins. did not consider the effect of the

continued pendency of a justice court motion to proceed in forma pauperis on the district

court’s acquisition of jurisdiction over an appeal. Thus, Dime is distinguishable and of no

consequence here.

¶25    Nonetheless, we again recognize and reaffirm the longstanding general rule that the

district court does not acquire jurisdiction to proceed with an appeal unless and until an

appellant timely complies with the statutory requirements for filing a notice of appeal and

an undertaking on appeal. However, the undertaking requirement is expressly subject to

an indigency-based waiver. U. M. C. R. App. 6(a)(1) and (4); § 25-33-201(1), (5), MCA.

Moreover, if the justice court is unable to timely rule on a motion to proceed in forma

pauperis, the appeal must proceed as if the appellant had timely paid required fees and filed

the required undertaking “subject to subsequent approval” of the appellant’s fee waiver

request by the district court. See § 25-10-404(1), (2), MCA; see also U. M. C. R. App.

6(a)(4); § 25-33-201(5), MCA.

¶26    In accordance with § 25-10-404(1) and (2), MCA, and in the current absence of a

more specific statutory or rule provision to the contrary, a district court’s failure to rule sua


12
   But see Goldsmith v. Lane, 226 Mont. 341, 343, 735 P.2d 306, 308 (1987) (question of the
sufficiency or insufficiency of an undertaking cannot arise until the appellant actually files an
undertaking), overruled by Dime Ins., 279 Mont. at 124-26, 926 P.2d at 735-36.

                                               16
sponte on a pending waiver request previously filed in justice court does not preclude

acquisition or retention of district court jurisdiction to proceed with briefing on appeal upon

transmittal of the justice court record. Rather, pursuant to § 25-10-404(1) and (2), MCA,

the district court acquires jurisdiction on transmittal of the justice court record and may

proceed on appeal subject to subsequent ruling on the pending waiver request prior to entry

of final judgment on appeal. Upon acquisition of jurisdiction on filing of the justice court

record, the district court may rule on the pending indigency waiver request: (1) on motion

of the adverse party pursuant to § 25-33-207, MCA; (2) on the appellant’s renewed motion

or request for ruling pursuant U. M. C. R. App. 6(a)(4) and 11(b) and § 25-10-404(1) and

(2), MCA; or (3) sua sponte. Here, pursuant to U. M. C. R. App. 6(a)(1) and (4) and

§§ 25-10-404(1), (2) and 25-33-201(1), (4), MCA, the district court acquired jurisdiction

over the appeal on filing of the justice court record subject to subsequent approval of the

pending waiver request prior to entry of final judgment on appeal. Landlord, the only party

with standing to contest Tenants’ request for waiver of the undertaking requirement, did

not object to the request prior to entry of final judgment on appeal. Thus, regardless of the

continued pendency of Tenants’ justice court motion to proceed in forma pauperis, the

District Court had jurisdiction to proceed with briefing on appeal pursuant to U. M. C. R.

App. 14. We hold that the District Court did not err, due to lack of jurisdiction, in

dismissing Tenants’ appeal pursuant to U. M. C. R. App. 14(c) prior to ruling on their

previously filed motion to proceed in forma pauperis.




                                              17
¶27 2. Did the Justice Court erroneously enter a money judgment in excess of its
$12,000 jurisdictional limit?

¶28    Tenants did not object here or below that the amount of the Justice Court judgment

exceeded the jurisdictional limit for justice courts. However, subject matter jurisdiction is

the threshold power and authority of a court to hear and determine a claim or issue. Ballas

v. Missoula City Bd. of Adjustment, 2007 MT 299, ¶¶ 15-16, 340 Mont. 56, 172 P.3d 1232

(distinguishing subject matter jurisdiction from standing); Stanley, ¶ 30. Montana courts

acquire jurisdiction only as conferred by the Montana Constitution or statutes enacted in

conformance with the Constitution. Stanley, ¶ 52. While the failure to timely object

generally waives non-jurisdictional procedural defects, “lack of subject matter jurisdiction

cannot be waived, and may be raised at any stage of a judicial proceeding by a party or sua

sponte” by the trial or appellate court. Stanley, ¶¶ 31-32 (courts cannot acquire subject

matter jurisdiction by consent of the parties and trial and appellate courts have an

independent duty “to determine whether subject-matter jurisdiction exists” sua sponte);

Sage v. Gamble, 279 Mont. 459, 463, 929 P.2d 822, 824 (1996) (lack of subject matter

jurisdiction cannot be waived); O’Donnell v. Ryans, Inc., 227 Mont. 48, 49, 736 P.2d 965,

966 (1987). Accordingly, we review sua sponte on appeal in this matter whether the

amount of the Justice Court judgment exceeded the jurisdictional limit for justice court

money damages awards.

¶29    As courts of limited jurisdiction strictly prescribed by statute, justice courts have no

jurisdiction in civil actions to award money damages in excess of $12,000, exclusive of

courts costs and attorney fees. Section 3-10-301, MCA. The jurisdictional limits specified

                                              18
by § 3-10-301, MCA, are express limits on the subject matter jurisdiction of justice courts.

Here, based on the evidence of the “rough total” of damages claimed by the Landlord, the

Justice Court awarded $20,524 to Alto Jake Holdings, LLC, exclusive of costs and attorney

fees. Adding in claimed costs and statutory attorney fees in the amount of $1,426, the

Justice Court issued judgment against Tenants in the total amount of $21,950. The $20,524

compensatory damages award exceeded the Justice Court’s $12,000 jurisdictional limit by

$8,524. Thus, regardless of Tenants’ lack of objection below or on appeal to this Court,

the Justice Court erred by awarding a money judgment $8,524 in excess of its $12,000

jurisdictional limit.

                                     CONCLUSION

¶30    We hold that the District Court did not err, due to lack of jurisdiction, in dismissing

Tenants’ appeal pursuant to U. M. C. R. App. 14(c) prior to ruling on their previously filed

motion to proceed in forma pauperis. However, we hold that the Justice Court erred by

awarding a money judgment $8,524 in excess of the court’s $12,000 jurisdictional limit.

Therefore, we hereby reverse and remand for entry of a corrected judgment against Tenants

in the total amount of $13,426, constituting $12,000 in compensatory damages and $1,426

in costs and attorney fees.

¶31    Affirmed in part, reversed in part, and remanded.

                                                  /S/ DIRK M. SANDEFUR
We concur:

/S/ JAMES JEREMIAH SHEA
/S/ MICHAEL E WHEAT
/S/ LAURIE McKINNON
/S/ JIM RICE
                                             19